Citation Nr: 0922357	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for status post right 
orchiectomy for right undescended testicle with residual 
tenderness.

2.  Entitlement to service connection for residuals of a cold 
weather injury to the right foot.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include organic heart disease and chronic 
pericarditis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2009.  The record 
was kept open for 30 days to allow the Veteran to submit 
additional evidence in support of his claim.

The Veteran submitted evidence that was received at the Board 
in April 2009.  He included a waiver of consideration of the 
evidence by the agency of original jurisdiction (AOJ).  As 
the two issues remaining on appeal must be remanded for 
additional development, the AOJ will have an opportunity to 
review the evidence in the first instance.


The issues of residuals of a cold weather injury to the right 
foot and a cardiovascular disorder, to include organic heart 
disease and chronic pericarditis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's appeal was certified to the Board in June 
2008.

2.  The Veteran testified at his video conference hearing in 
March 2009 that he wanted to withdraw his appeal in regard to 
the issue involving entitlement to service connection for 
status post right orchiectomy for right undescended testicle 
with residual tenderness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a 
claim of entitlement to service connection for status post 
right orchiectomy for right undescended testicle with 
residual tenderness have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 
20.204 (2008).

The Veteran perfected his appeal in regard to the issue of 
entitlement to service connection for status post right 
orchiectomy for right undescended testicle with residual 
tenderness in April 2006.  His case was certified on appeal 
to the Board in June 2008.  

The Veteran testified at a video conference hearing in March 
2009.  At that time he stated on the record that he wanted to 
withdraw his appeal for entitlement to service connection for 
status post right orchiectomy for right undescended testicle 
with residual tenderness.  The Veteran's testimony 
demonstrates his clear intention to withdraw his appeal as to 
that issue.

Consequently, there remain no allegations of errors of fact 
or law for appellate consideration with regard to the issue 
of entitlement to service connection for status post right 
orchiectomy for right undescended testicle with residual 
tenderness.  Accordingly, the Board does not have 
jurisdiction to review the appeal, as it pertains to that 
issue, and the Veteran's appeal as to that issue is 
dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal for entitlement to service connection 
for status post right orchiectomy for right undescended 
testicle with residual tenderness is dismissed.


REMAND

The Veteran served on active duty from September 1968 to 
August 1971.  A review of his DD 214 shows that, upon his 
separation from active duty, he was transferred to the U. S. 
Army Reserve (USAR).  The DD 214 noted that the Veteran had 
an obligated service date of September 4, 1974.  This meant 
that, unless otherwise discharged or released sooner, he was 
to remain a member of the USAR until that date.  There is no 
indication in the claims folder that this transfer to the 
USAR involved active reserve as opposed to inactive reserve 
status.  Moreover, the Veteran did not identify any other 
period of service in the claims submitted in February 1978 
and currently.

The Veteran was treated by VA for pericardial effusion in 
August 1976.  The hospital summary from that time reported 
that the Veteran was found to have a large pericardial 
effusion six weeks earlier while undergoing a physical for 
entrance to the USAR.  This date would have been nearly two 
years beyond his obligated service period.

The Veteran testified in March 2009 that he was actually a 
member of the USAR at the time of his physical examination in 
1976.  He did not respond directly to questions concerning 
his actual status and whether he was performing active duty 
for training (ADT) or inactive duty for training (IDT) at the 
time of his physical examination.  He stated that he had a 
six year service obligation; however, he did not provide any 
information as to whether that referenced his military 
obligation from 1968 to 1974, as noted on his DD 214, or 
whether he entered the USAR under a different program and had 
an additional period of obligated service.  The Veteran's 
service personnel records, for all periods of service to 
include possible USAR service, and service treatment records 
for any USAR service must be obtained and associated with the 
claims folder.  The service personnel records would show 
whether he was actually a member of the USAR and, hopefully, 
what his status was, ADT/IDT or other, at the time of the 
physical examination.

Additional VA records from February 1978 note that the 
Veteran underwent a partial pericardiectomy in June 1977.  
However, these records have not been obtained and associated 
with the claims folder.  

The Board notes that the Veteran was denied entitlement to 
service connection for organic heart disease and chronic 
pericarditis in the rating decision on appeal based, in part, 
on a conclusion that there was no evidence of a current 
disability.  However, there are cardiovascular findings of 
record during the appeal period.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Moreover, in a recent decision the 
United States Court of Appeals for Veterans Claims (Court), 
addressed the scope of a claim in regard to a claimed 
disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
Clemons the Court held that, in determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; symptoms described; and the information submitted 
or developed in support of the claim.  Id. at 5.  

In light of the Court's decision in Clemons, the Board has 
re-characterized the "heart" issue on appeal as entitlement 
to service connection for a cardiovascular disorder, to 
include organic heart disease and chronic pericarditis.  This 
will provide the most favorable review of the Veteran's claim 
in keeping with the Court's holding in Clemons.

In that regard, an examination will be required to assess the 
current status of the Veteran's cardiovascular status and, if 
any disorder is diagnosed, to obtain an opinion as to any 
possible nexus to military service.  

The Veteran is also claiming that he suffered frostbite while 
serving in Korea during service.  He contends that he has 
residual disability from the frostbite.  He has submitted 
statements wherein he maintains that his STRs record 
treatment for his cold injury in service.  He also testified 
he was seen at sick call and placed on bed rest.

A review of the Veteran's STRs shows a clinical entry from 
February 23, 1968 [sic], that indicates the Veteran was 
evaluated for a cold injury and none was found.  The entry 
notes that his disposition was to be returned to duty.  The 
Veteran did not report any type of problems with his feet at 
the time he completed his Report of Medical History on his 
separation examination in July 1971.  No problems with his 
feet were noted on the examination from that same time.

The Veteran submitted treatment records from R. A. Bartosh, 
M.D., for the period from February 2000 to February 2003.  
Dr. Bartosh removed the toe nails from the Veteran's great 
toe and little toe on the right foot in February 2002.  In so 
doing he reported a history, as related by the Veteran, of 
frostbite during service in Korea.  Although Dr. Bartosh did 
not directly link the Veteran's nail problems to the cold 
exposure in service, it can be implied from his treatment 
entries.  

The Veteran was afforded a VA examination in September 2004.  
The examiner did not have access to the claims folder for the 
examination.  The examiner noted the Veteran's history of 
cold exposure in service.  The examiner noted that the 
Veteran had had two toe nails removed.  His physical 
examination found no current evidence of cold injury.  The 
diagnosis was subjective cold weather exposure while in Korea 
in 1969.

The Veteran submitted VA treatment records regarding 
treatment by a podiatrist.  The records reflect treatment 
from January 2006 to March 2009.  The podiatrist noted the 
history of cold exposure related by the Veteran.  The 
podiatrist provided a diagnosis of  neuritis and peripheral 
neuropathy, secondary to residual effect of cold 
injury/frostbite.  

In light of the STR entry that denotes an evaluation for 
possible cold injury in service, and the statements from Dr. 
Bartosh and the VA podiatrist, a VA examination is necessary 
to assess the Veteran's claim for residuals of a cold injury 
to the right foot.

As noted above, records from a partial pericardiectomy done 
in June 1977 are not of record.  It appears that this was 
done at a VA facility.  Further, the Veteran has submitted 
records of his VA podiatry appointments over a 3-year period.  
It is likely that there are additional VA treatment records 
outstanding.  The Veteran must be asked to identify any and 
all VA treatment from August 1971 to the present so that any 
outstanding records can be requested and associated with the 
claims folder if available.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board notes that the Veteran was seen in VA physical 
medicine and rehabilitation service (PM&RS) in August 2006.  
The examiner noted that the Veteran had brought papers from 
the Georgia Department of Labor to be completed by the 
examiner in support of a disability claim.  It is not clear 
from this entry if this was in conjunction with a claim for 
Social Security Administration (SSA) disability benefits or a 
workman's compensation claim.  The Veteran must be contacted 
and asked to identify if he has applied and/or is in receipt 
of SSA disability benefits, unless this can be verified 
electronically.  If the Veteran is in receipt of benefits, 
the records associated with the claim must be obtained and 
associated with the claims folder.

Finally, the Veteran originally submitted a claim for 
entitlement to nonservice-connected disability pension 
benefits in February 1978.  He submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, and 
indicated he was seeking pension benefits due to a heart 
condition.  His claim was denied in April 1978.  The only 
disorder listed was organic heart disease.  

The Veteran submitted his current claim for a cardiovascular 
disability in October 2003.  The RO wrote to him to provide 
the notice required by the Veterans Claims Assistance Act 
(VCAA) in December 2003.  The RO incorrectly advised the 
Veteran that a previous claim for service-connected 
disability compensation for organic heart disease had been 
denied in April 1978 and was not appealed.  Therefore, new 
and material evidence was required to reopen his claim for 
service connection.

As noted, the rating decision of April 1978 denied the 
Veteran's pension claim.  The issue of service connection for 
disability compensation, for any disability, was not 
addressed.  The Veteran must be provided with the correct 
notice relating to a service connection claim for his 
cardiovascular disorder, to include organic heart disease and 
chronic pericarditis.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  Specifically, the Veteran should 
be advised of the requirements to 
substantiate a claim for service 
connection for his cardiovascular 
disorder.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from August 1971 to the present.  The RO 
should attempt to obtain and associate 
with the claims folder any additional 
pertinent medical records identified by 
the Veteran that are not already of 
record.  

The RO should particularly attempt to 
obtain records associated with the 
Veteran's surgery in June 1977.  VA 
hospital summaries of record reflect 
inpatient treatment at the Forest Hills 
VA hospital in 1976 and 1978 and it would 
appear this was the facility involved in 
the surgery.  That fact should be 
confirmed with the Veteran, if possible.

3.  The Veteran should be contacted and 
asked to identify any additional period 
of military service after August 1971, to 
include in the Army Reserve, National 
Guard, or any other component, and the 
unit(s) to which he was assigned.  

4.  The RO should contact the appropriate 
agency to obtain the Veteran's official 
military personnel file for his period of 
active duty from 1968 to 1971 and for any 
additional period of service in whatever 
military component, to include Reserve 
service with the 421st Airdrop Supply 
Company, Fort Valley (see October 2003 
claim) and any other Reserve unit.  The 
Veteran's STRs for any additional 
military service must also be requested.

5.  The Veteran should be contacted and 
asked if he is in receipt of SSA 
disability benefits, or this fact should 
be confirmed by electronic means if 
possible.  If the Veteran is in receipt 
of SSA benefits, the RO should obtain 
from the Social Security Administration 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits, the decision awarding benefits, 
as well as the medical records relied 
upon concerning that claim.  

6.  The Veteran should be afforded a VA 
examination to address his claim for 
service connection for residuals of a 
cold weather injury to the right foot.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner should note the STR entry 
from February 1969 reporting no evidence 
of a cold injury at that time.  
The examiner is further directed to the 
records from Dr. Bartosh regarding 
removal of toe nails from the Veteran's 
great toe and little toe on the right 
foot in February 2002, and the multiple 
entries from a VA podiatrist that found 
evidence of cold injury residuals.  

If the examiner determines that the 
Veteran does have residuals of a cold 
injury, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
current residuals can be related to the 
Veteran's service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

7.  The Veteran should be afforded a VA 
examination to address his claim for 
service connection for a cardiovascular 
disorder, to include organic heart 
disease and chronic pericarditis.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  

The Veteran alleges that his claimed 
cardiovascular disorder is related to his 
multiple colds and upper respiratory 
infections he suffered in service.  

The examiner should identify any and all 
cardiovascular disorders present and 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current cardiovascular 
disorder is related to the Veteran's 
service.  The examiner should provide a 
complete rationale for any opinion 
reached.  

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


